United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-3497
                                     ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Clinton Ossie Taylor, also known as   *
Larry McGee,                          *       [UNPUBLISHED]
                                      *
            Defendant-Appellant.      *
                                 ___________

                               Submitted: March 15, 2005
                                   Filed: June 7, 2005
                                   ___________

Before WOLLMAN, LAY, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Defendant Clinton Ossie Taylor (“Taylor”) appeals a denial of his motion to
suppress evidence of a firearm. We affirm.

       On March 24, 2003, Officer Wissink (“Wissink”) of Des Moines, Iowa,
stopped Taylor as he was driving. Wissink observed Taylor committing two traffic
violations: failing to stop at a stop sign and failing to wear a seat belt. In the process
of conducting the stop, Wissink asked Taylor to exit the vehicle. As Taylor was
stepping out of the car, Wissink observed the silhouette of a handgun fall down along
the light-colored pant leg of Taylor’s trousers. Taylor was subsequently indicted for
being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

       In district court,1 Taylor filed a motion to suppress evidence of the firearm,
arguing that the alleged traffic violations never occurred and that Wissink lacked
probable cause to conduct the stop. Because “[a] traffic violation – however minor
– creates probable cause to stop the driver of a vehicle,” U.S. v. Foley, 206 F.3d 802,
805 (8th Cir. 2000) (quotations and citations omitted), the district court held that
Officer Wissink had probable cause to stop Taylor. Taylor appeals.

        “We must affirm the district court’s denial of the motion to suppress unless it
is not supported by substantial evidence on the record . . . or upon review of the entire
record, [we] are left with the definite and firm conviction that a mistake has been
made.” See United States v. Heath, 58 F.3d 1271, 1275 (8th Cir. 1995) (internal
quotation and citation omitted).

        Taylor contends that Wissink lied about the traffic violations and that the
police regularly stop citizens in his neighborhood and harass or search them. Two
witnesses testified in his favor. Lynette Johnson-Mustin, Taylor’s sister-in-law,
testified that she saw Taylor’s entire interaction with Wissink and saw Taylor wearing
his seat belt. Nathaniel Mustin (Lynette’s husband) testified that he and others were
regularly subject to unjustified stops and searches. Mustin also stated that Taylor
always wore a seatbelt because of the known police practices in their neighborhood.
Taylor notes that the district court’s order on the motion to suppress essentially
parrots Officer Wissink’s testimony given at the suppression hearing. He contends




      1
       The Honorable Ronald E. Longstaff, Chief Judge for the United States District
Court for the Southern District of Iowa, presided over proceedings related to Taylor’s
motion to suppress.

                                          -2-
that in light of the testimony provided by defense witnesses, the Government failed
to meet its burden of proving that the traffic violations actually occurred.

       We hold that the district court’s decision to deny the motion to suppress was
supported by substantial testimonial evidence. The district court received two
different versions of the facts and ultimately chose to credit Wissink’s testimony,
which was not clear error. Indeed, a district court’s credibility determination almost
never constitutes “a clear error unless there is extrinsic evidence that contradicts the
witness’s story or the story is so internally inconsistent or implausible on its face that
a reasonable fact-finder would not credit it.” Heath, 58 F.3d at 1275. Since Taylor
concedes that Wissink’s testimony was plausible, and merely argues that the district
court did not give adequate weight to the testimony of the defendant’s witnesses, this
exception does not apply.

      AFFIRMED.
                        ______________________________




                                           -3-